Citation Nr: 0519602	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for tonsillitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1957 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the veteran's claims of 
service connection for otitis media and tonsillitis.  In May 
2002, a Decision Review Officer of the RO similarly denied 
the veteran's claims.  In October 2003, the Board remanded 
the veteran's claims for further development.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran does not have a current diagnosis of otitis 
media, nor has any otitis media been related to his active 
service.

3.  The veteran does not have a current diagnosis of 
tonsillitis, nor has any tonsillitis been related to his 
active service.


CONCLUSIONS OF LAW

1.  Otitis media was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2004). 

2.  Tonsillitis was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he is entitled to service 
connection for otitis media and tonsillitis.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  The mere fact of an in-service injury is not enough; 
there must be a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service or within an applicable presumption period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition or symptoms for which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Service connection requires:  (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims, and 
the appeal will be denied.

A review of the veteran's service medical records shows that 
he was treated for otitis media and tonsillitis on one 
occasion in May 1957.  The impression was acute, 
nonsuppurative, catarrhal otitis media, and acute 
tonsillitis.  The remainder of the veteran's service medical 
records does not refer to treatment for ear problems or 
throat problems.  His August 1957 discharge examination 
report noted his ears and throat as being normal; on the 
accompanying separation medical history report, he indicated 
that he did not suffer from any ear or throat problems.  

As chronicity in service has accordingly not been 
established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claims.  38 
C.F.R. § 3.303(b).  With regard to the continuity of post-
service symptomatology, the first and only evidence of post-
service medical treatment of record for these conditions is 
dated in approximately 1998.  In March 2001, the veteran 
submitted a letter written that same month by Carlos E. Mora 
Quesada, M.D., the veteran's private treating physician.  In 
this letter, Dr. Quesada stated that the veteran has been 
under his care for the last three years, and that he had 
treated him for bilateral nonsuppurative otitis media, 
chronic sinusitis, and chronic tonsillitis.  Dr. Quesada 
further stated that the veteran had suffered with the above 
conditions since his discharge from service.  The Board 
notes, however, that despite repeated requests for Dr. 
Quesada's records, no response was forthcoming.  The veteran 
was provided the opportunity to provide this evidence but did 
not.

Therefore, the type of symptoms the veteran was exhibiting 
while under Dr. Quesada's treatment is unclear, as is the 
manner in which Dr. Quesada arrived at his diagnoses, and any 
prescribed courses of treatment.  Moreover, the statement 
that the veteran had been suffering from the above-stated 
conditions since his discharge from service appears to be 
based upon history provided by the veteran.  

The veteran underwent VA examination in July 2001.  The Board 
notes that at the time of examination, the veteran's claims 
folder was not available for review.  The veteran complained 
of headaches, earaches, continuous sore throats, and 
insomnia.  He reported analgesic treatment for his earaches, 
and antibiotic and analgesic treatment for his tonsillitis.  
The examiner noted that there was no active ear disease 
present at the time of examination, and the diagnosis was 
"normal ears."  As regards the nose and throat examination, 
the examiner reported that the pharynx and tonsils were 
normal, and the tonsils were neither hypertrophic nor 
cryptic.  There was no evidence of disease at the time of 
examination.  The diagnosis was "normal pharyngeal 
examination."

In August 2004, the veteran underwent additional VA 
examination.  The examiner reviewed the veteran's file at the 
time of examination.  The symptoms described by the veteran 
were noted to be nonspecific and vague.  He complained of 
recurrent dizziness, hearing loss, occasional nasal 
congestion, and sore throat for several years.  Upon 
examination, the paranasal sinuses were found to be clear and 
there were no gross abnormalities in the bony structures.  
There was no indication of otitis media or chronic 
tonsillitis, and the diagnoses were bilateral sensorineural 
hearing loss, and otherwise normal ear and pharyngeal 
examinations.  The examiner stated that, "at present there 
is no indication of otitis media or chronic tonsillitis."

After a thorough review of the record, the evidence does not 
show that the veteran has chronic otitis media or chronic 
tonsillitis related to active service.  The veteran was 
treated for otitis media and tonsillitis on one occasion 
during service.  Subsequent medical records are negative for 
complaints, findings or diagnoses of ear or pharyngeal 
disorders during service.  At his August 1957 separation 
examination, the veteran reported that he did not have ear or 
throat trouble on his Report of Medical History.  With regard 
to post-service medical evidence, because the record does not 
contain any of Dr. Quesada's treatment records, the Board 
finds the VA examiners' diagnoses in this case to be more 
probative.  Based on these findings, the Board concludes that 
the veteran's otitis media and tonsillitis were acute and 
transitory and resolved with treatment during service.  See 
38 C.F.R. § 3.303.

While Dr. Quesada has expressed a belief that the veteran's 
claimed ear and throat problems may be related to his 
service, this was based upon a history provided by the 
veteran.  Transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber is a medical professional.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  

The Board has also considered the veteran's claims that he 
has chronic otitis media and chronic tonsillitis related to 
his service.  However, as a layman, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not credible in light of the 
other evidence.  The evidence as a whole shows no continuity 
of symptomatology of an ear or throat condition since 
service.  38 C.F.R. § 3.303(b) (2004); Mense v. Derwinski, 1 
Vet. App. 354 (1991).  There is no probative record of any 
ear or pharyngeal disease after his separation from service.

In the present case, there is no competent medical evidence 
that the veteran currently has either chronic otitis media or 
chronic tonsillitis that has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed ear or pharyngeal disorder and the 
veteran's service.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 
10 Vet. App. 488 (1997).  The Board concludes that chronic 
otitis media and chronic tonsillitis were not incurred in or 
aggravated by the veteran's service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in December 2001.  
But even under Pelegrini, the notices to the appellant 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The RO sent the appellant correspondence in June 
2001, April 2004, and July 2004; a statement of the case in 
June 2002, and a supplemental statement of the case in 
January 2005.  There was no harm to the appellant, as VA made 
all efforts to notify and to assist him with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the more 
general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
and content of the notices to the appellant was harmless 
because of the thorough and informative notices provided 
throughout the adjudication of the claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has satisfied 
its "duty to notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.




ORDER

Service connection for otitis media is denied.

Service connection for tonsillitis is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


